


Exhibit 10.12


NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.

--------------------------------------------------------------------------------



LEASEHOLD DEED OF TRUST AND SECURITY AGREEMENT

From

JEFFERSON RAILPORT TERMINAL II LLC
as Grantor

To
CARLTON G. MORGAN
as Deed of Trust Trustee for the benefit of


THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION
as Beneficiary
___________________________________

Dated as of: March 7, 2016
Relating to Premises in:
Jefferson County, Texas

___________________________________

After recording, please return to:

The Bank of New York Trust Company, National Association
601 Travis Street, Floor 16
Houston, Texas 77002
Attention: Corporate Trust Department

THIS LEASEHOLD DEED OF TRUST SECURES FUTURE ADVANCES

--------------------------------------------------------------------------------



-1-




--------------------------------------------------------------------------------




STATE OF TEXAS            )
)
COUNTY OF JEFFERSON    )
LEASEHOLD DEED OF TRUST AND SECURITY AGREEMENT
This LEASEHOLD DEED OF TRUST AND SECURITY AGREEMENT (this “Deed of Trust”) is
dated as of March 7, 2016 (the “Effective Date”), by JEFFERSON RAILPORT TERMINAL
II LLC, a Delaware limited liability company (the “Grantor”) having its chief
executive office at c/o Jefferson Energy Companies, 9595 Six Pines Drive, Suite
6370, The Woodlands, TX 77380 in favor of CARLTON G. MORGAN, as trustee herein
(hereinafter referred to in such capacity as “Deed of Trust Trustee”) having an
address for notice at 601 Travis Street, Floor 16, Houston, Texas 77002 for the
benefit of THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION, a
national banking association, as trustee under the Indenture (defined below)
(hereinafter referred to in such capacity as the “Beneficiary”), whose address
for notice hereunder is 601 Travis Street, Floor 16, Houston, Texas 77002,
Attention: Corporate Trust Department, for the benefit of Trustee (as defined in
the Indenture) and the Holders of the Bonds (as defined in the Indenture)
(collectively, the “Secured Parties”).
PRELIMINARY STATEMENT
This Deed of Trust is being delivered and accepted by Beneficiary to grant a
deed of trust lien and security interest on the Grantors interest under the
Mortgaged Leases to secure the Obligations as described below.
The Port of Beaumont Navigation District of Jefferson County, Texas (the
“District”) was organized, created and established pursuant to the Constitution
and the laws of the State of Texas as a conservation and reclamation district
under Article XVI, Section 59, of the Texas Constitution, and pursuant to
Chapter 147, Acts of the 51st Legislature of Texas, Regular Session, 1949, as
amended (the “Enabling Act”).
The District proposes to finance improvements to the port facilities of the
District; and
The District has determined that it is appropriate that it issue its Dock and
Wharf Facility Revenue Bonds, Series 2016 (Jefferson Energy Companies Project)
(the “Series 2016 Bonds”) to (i) reimburse and pay Jefferson Railport Terminal
II LLC, a Delaware limited liability company, Grantor herein, for the
development, construction and acquisition of certain facilities for the
transport, loading, unloading and storage of petroleum products; (ii) pay
capitalized interest during construction and (iii) pay certain costs of issuance
of the Series 2016 Bonds (collectively, the “Project”).
Certain improvements have been constructed by Grantor on behalf of the District,
on property leased to Grantor by the District pursuant to an Agreement and
Lease, dated August 27, 2013 and subsequently amended by an Amendment to
Agreement and Lease, dated December 30, 2013 and a Second Amendment to Agreement
and Lease, dated October 27, 2016 (the “Original Lease”) and a First Amended and
Restated Lease Agreement dated as February 1, 2016 (together with the

-2-



--------------------------------------------------------------------------------




Original Lease, the “Ground Lease”), by and between Grantor, as successor to
Port of Beaumont Petroleum Transload Terminal II, LLC and the District.
To achieve the purposes for which the Series 2016 Bonds will be issued (i) the
District will reimburse Grantor for the improvements constructed by Grantor on
behalf the District under the Ground Lease; (ii) Grantor, pursuant to a Lease
and Development Agreement, dated as of February 1, 2016 (the “Facilities
Lease”), between the District and Grantor, will construct additional
improvements on behalf of the District (together with such improvements
constructed by Grantor on behalf the District under the Ground Lease, the “Bond
Financed Property”) and (iii) Grantor will lease the Bond Financed Property from
the District pursuant to the terms and conditions of the Facilities Lease.
The Series 2016 Bonds are to be issued pursuant to the provisions of the
Enabling Act, Chapter 60, Texas Water Code, as amended, and Chapter 1201, Texas
Government Code, as amended (together, the “Act”) and other applicable laws of
the State of Texas and will be secured by a Trust Indenture and Security
Agreement, dated as of February 1, 2016 (the “Indenture”) between the District
and Beneficiary.
It is anticipated that the principal of the Series 2016 Bonds, plus any accrued
and unpaid interest, will be paid on the “First Initial Bonds Remarketing Date”
(as defined in the Indenture) using proceeds from the remarketing of the Series
2016 Bonds; provided, however, that if the Series 2016 Bonds have not been
repurchased with proceeds of remarketing or redeemed, or defeased to a date, on
or prior to the First Initial Bonds Remarketing Date, the Series 2016 Bonds will
be purchased by FTAI Energy Partners LLC, a Delaware limited liability company
(“FTAI Energy”) and Grantor pursuant to a Standby Bond Purchase Agreement, dated
as of February 1, 2016 (the “Standby Bond Purchase Agreement”), among the
District, Grantor, FTAI Energy and Beneficiary, which Standby Bond Purchase
Agreement will be entered into as further security for the Series 2016 Bonds.
The Series 2016 Bonds will be special limited obligations of the District
payable solely from the “Trust Estate” (as defined in the Trust Indenture) and
the Series 2016 Bonds shall never constitute an indebtedness or general
obligation of the District, the State of Texas or any other political
subdivision of the State of Texas, within the meaning of any constitutional
provision or statutory limitation whatsoever.


To secure its obligations under the Indenture, the District has assigned certain
Pledged Revenues to Beneficiary pursuant to the Indenture, including Facilities
Lease Rent, as defined in the Facilities Lease, payable by Grantor.


To secure Grantor’s obligations to pay Facilities Lease Rent under the
Facilities Lease (which constitute Pledged Revenues assigned to Beneficiary
pursuant to the Indenture) in accordance with the Facilities Lease, and its and
FTAI Energy’s obligations under the Standby Purchase Agreement, in each case as
and when due, including all renewals, extensions, and modifications of the same
(collectively the “Obligations”), Grantor is executing and delivering this Deed
of Trust and Security Agreement.


-3-




--------------------------------------------------------------------------------






This Deed of Trust constitutes a “construction mortgage” as described in Section
9.334 of the Texas Business and Commerce Code to the extent that it secures an
obligation incurred for the construction of the Improvements.
AGREEMENT
DEFINITIONS
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the document noted in this Deed of Trust, or where
not noted, in the Facilities Lease and the Standby Bond Purchase Agreement as
defined herein. As used herein, the following terms shall have the following
meanings:
“Bankruptcy Code” shall have the meaning assigned to such term in Section 5.5
(iii) hereof.
“Bankruptcy Law” shall mean the Bankruptcy Code and any other state or federal
insolvency, reorganization, moratorium or similar law for the relief of debtors.
“Event of Default” means the failure to pay and perform the Obligations as
required under the Facilities Lease and the Standby Purchase Agreement, as
applicable, which failure exists beyond the cure periods that exists therein.
“Governmental Authority” means any administrative or governmental body having
jurisdiction.
“Landlord” means any landlord, lessor, sublandlord, sublessor, franchisor,
licensor or grantor, as applicable.
“Material Adverse Effect” means a material adverse effect occurring after the
Effective Date on the business, assets, property or financial condition of the
Mortgagor, taken as a whole, that would render the Mortgagor unable to perform
the Obligations.
“Mortgaged Leases” means, collectively, (i) the Ground Lease and (ii) the
Facilities Lease, in each case, together with all assignments, modifications,
extensions and renewals of the Mortgaged Leases and all credits, deposits,
options, privileges and rights of the Grantor as tenant under the Mortgaged
Leases, including, but not limited to, rights of first refusal, if any, and the
right, if any, to renew or extend the Mortgaged Leases for a succeeding term or
terms and the option to purchase, if any, all or any portion of the Premises
demised under the Mortgaged Leases.
“Permitted Encumbrances” means those matters currently of public record and any
additional matter that does not (i) have a material adverse effect on the value
of the Leasehold Trust Estate, taken as a whole or (ii) materially adversely
impair the Grantor’s ability to complete or operate the Project (as defined in
the Indenture).


-4-




--------------------------------------------------------------------------------




“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Tenant” means any tenant, lessee, sublessee, franchisee, licensee, grantee or
obligee, as applicable.
“365(h) Election” shall mean the Grantor’s election to treat the Mortgaged Lease
as terminated under Section 365(h) of the Bankruptcy Code or any similar
Bankruptcy Law, or any comparable right provided under any other Bankruptcy Law,
together with all rights, remedies and privileges related thereto.
GRANTING CLAUSE
NOW, THEREFORE, IN CONSIDERATION OF the foregoing and subject to the last
paragraph of this granting clause, as security for the payment or performance,
as the case may be, in full of the Obligations, the Grantor does, by these
presents, hereby GRANT, BARGAIN, SELL, CONVEY, TRANSFER, ASSIGN and SET OVER to
the DEED OF TRUST TRUSTEE, in trust with power of sale and right of entry and
possession, for the use and benefit of the BENEFICIARY for the benefit of the
Secured Parties any and all of Grantor’s present and future rights, title and
interest in, to, under and derived from or with respect to all of the following
described property, including, but not limited to, all fixtures, accessories,
attachments, and equipment pertaining thereto, to-wit subject only to Permitted
Encumbrances (the “Leasehold Trust Estate”):
(1)    the leasehold estates of Grantor created by the Mortgaged Leases in the
land more particularly described on Exhibit A-1 hereto (the “Land”), together
with all rights appurtenant thereto, including the easements over certain other
adjoining land granted by any easement or servitude agreements, covenant or
restrictive agreements and all air rights, mineral rights, water rights, oil and
gas rights and development rights, if any, relating thereto, and also together
with all of the other easements, servitudes, rights, privileges, interests,
hereditaments and appurtenances thereunto belonging or in any way appertaining
and all of the estate, right, title, interest, claim or demand whatsoever of
Grantor therein and in the streets and ways adjacent thereto, either in law or
in equity, in possession or expectancy, now or hereafter acquire;
(2)    the Mortgaged Leases;
(3)    the interests, estates and other claims, both in law and equity, that
Grantor now has or may hereafter acquire in all other easements, rights of way
and rights used in connection with the Land or Improvements;
(4)    all buildings, improvements, other constructions and other improvements
of every kind or description and any component part or parts thereof,
structures, paving, parking areas, walkways and landscaping now or hereafter
erected or located upon the Land, and all fixtures of every kind and type
affixed to the Premises or attached to or forming part of any structures,
buildings or improvements and replacements thereof now or hereafter erected


-5-




--------------------------------------------------------------------------------




or located upon the Land (the “Improvements”; and the Land and Improvements are
collectively referred to herein as the “Premises”);
(5)    all apparatus, appliances, building materials, equipment, fittings,
furnishings, furniture, machinery and other articles of tangible personal
property of every kind and nature, and replacements thereof, now or at any time
hereafter placed upon or used in any way in connection with the use, enjoyment,
occupancy or operation of the Premises, including all of Grantor’s books and
records relating thereto and including all pumps, tanks, goods, machinery,
tools, equipment, lifts (including fire sprinklers and alarm systems, fire
prevention or control systems, cleaning rigs, air conditioning, heating,
boilers, refrigerating, electronic monitoring, water, loading, unloading,
lighting, power, sanitation, waste removal, communications, computers, window or
structural, maintenance, truck or car repair and all other equipment of every
kind), walk-in coolers, signs (indoor and outdoor), computer systems, cash
registers and inventory control systems, all HVAC equipment, electronic data
processing, telecommunications or computer equipment, refrigeration, elevators,
utility systems, drainage facilities, lighting facilities, all water, sanitary
and storm sewer, drainage, electricity, steam, gas, telephone and other utility
equipment and facilities, pipes, fittings and all other apparatus, equipment,
furniture, furnishings, and articles used in connection with the use or
operation of the Premises, it being understood that the enumeration of any
specific articles of property shall in no way result in or be held to exclude
any items of property not specifically mentioned (the “Personal Property”);
(6)    all general intangibles owned by Grantor and relating to design,
development, operation, management and use of the Premises, all certificates of
occupancy, zoning variances, building, use or other permits, approvals,
authorizations and consents obtained from and all materials prepared for filing
or filed with any governmental agency in connection with the development, use,
operation or management of the Premises, all construction, service, engineering,
consulting, leasing, architectural and other similar contracts concerning the
design, construction, management, operation, occupancy and/or use of the
Premises, all architectural drawings, plans, specifications, soil tests,
feasibility studies, appraisals, environmental studies, engineering reports and
similar materials relating to any portion of or all of the Premises, and all
payment and performance bonds or warranties or guarantees relating to the
Premises, all to the extent assignable (the “Permits, Plans and Warranties”);
(7)    all now or hereafter existing leases or licenses (under which Grantor is
landlord or licensor) and subleases (under which Grantor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises for any purpose in return for any
payment, or the extraction or taking of any gas, oil, water or other minerals
from the Premises in return for payment of any fee, rent or royalty
(collectively, “Leases”), and all agreements or contracts for the sale or other
disposition of all or any part of the Premises, now or hereafter entered into by
Grantor, together with all charges, fees, income, issues, profits, receipts,
rents, revenues or royalties payable thereunder (“Rents”);


-6-




--------------------------------------------------------------------------------




(8)    all real estate tax refunds and all proceeds of the conversion, voluntary
or involuntary, of any of the Leasehold Trust Estate into cash or liquidated
claims and not otherwise payable to tenants under the Leases (“Proceeds”),
including Proceeds of insurance maintained by the Grantor and condemnation
awards, any awards that may become due by reason of the taking by eminent domain
or any transfer in lieu thereof of the whole or any part of the Premises or any
rights appurtenant thereto, and any awards for change of grade of streets,
together with any and all moneys now or hereafter on deposit for the payment of
real estate taxes, assessments or common area charges levied against the
Leasehold Trust Estate, unearned premiums on policies of fire and other
insurance maintained by the Grantor covering any interest in the Leasehold Trust
Estate or required by the Indenture; and
(9)    all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Premises, the
Personal Property, the Permits, Plans and Warranties, the easements and rights
of way and the Leases, hereinafter acquired by or released to the Grantor or
constructed, assembled or placed by the Grantor on the Premises, and all
conversions of the security constituted thereby, immediately upon such
acquisition, release, construction, assembling, placement or conversion, as the
case may be, and in each such case, without any further mortgage, deed of trust,
conveyance, assignment or other act by the Grantor, all of which shall become
subject to the lieu of this Deed of Trust as fully and completely, and with the
same effect, as though now owned by the Grantor and specifically described
herein.
ARTICLE I.
Representations, Warranties and Covenants of Grantor
Grantor agrees, covenants, represents and/or warrants as follows:
SECTION 1.1.    Title, Deed of Trust Lien.
(a)    Grantor has good and valid recorded leasehold interests in the Mortgaged
Lease and the Premises leased thereunder subject only to Permitted Encumbrances.
Grantor has title to the easements and rights of way subject to Permitted
Encumbrances, other than with respect to the easements and rights of way listed
on Schedule 1 hereto.
(b)    This Deed of Trust has been duly executed and delivered by Grantor.
(c)    The recordation of this Deed of Trust (i) does not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except filings necessary to perfect the lien of this
Deed of Trust, (ii) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of Grantor or any order of
any Governmental Authority, except to the extent such violation could not
reasonably be expected to have a Material Adverse Effect, (iii) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon Grantor or its assets, or give rise to a right thereunder to
require any payment to be made by Grantor, except to the extent such violation
could not reasonably be expected


-7-




--------------------------------------------------------------------------------




to have a Material Adverse Effect, and (iv) will not result in the creation or
imposition of any lien on any asset of Grantor, except the lien of this Deed of
Trust.
(d)    This Deed of Trust when duly recorded in the public records of the county
where the Premises are located will create a valid, perfected and enforceable
lien upon and security interest in all of the Leasehold Trust Estate.
(e)    Grantor will forever warrant and defend its title to the Leasehold Trust
Estate, the rights of Deed of Trust Trustee and Beneficiary therein under this
Deed of Trust and the validity and priority of the lien of this Deed of Trust
thereon against the claims of all persons and parties except those having rights
under Permitted Encumbrances.
SECTION 1.2.    Obligations. Grantor expressly covenants and agrees to pay when
due, and to timely perform, the Obligations in accordance with the terms of the
Facilities Lease and the Standby Bond Purchase Agreement.
SECTION 1.3.    Payment of Taxes, and Other Obligations. Grantor shall, in
accordance with and subject to, the applicable provisions of the Mortgaged
Leases, pay and discharge all Taxes and other obligations with respect to the
Leasehold Trust Estate.
SECTION 1.4.    Maintenance of Leasehold Trust Estate. Grantor will maintain the
Premises and the Personal Property in the manner and to the extent required by
the Mortgage Leases.
SECTION 1.5.    Insurance. Grantor will keep or cause to be kept the
Improvements and Personal Property insured against such risks, and in the
manner, described in the Mortgaged Leases.
SECTION 1.6.    Casualty Condemnation/Eminent Domain. In accordance with and to
the extent required by the Indenture, Grantor shall give Beneficiary written
notice of casualty or other damage to the Leasehold Trust Estate or any
proceeding for the taking of the Leasehold Trust Estate or any portion thereof
or interest therein under power of eminent domain or by condemnation or any
similar proceeding.
SECTION 1.7.    Assignment of Leases and Rents. To the maximum extent permitted
by applicable law, (a) Grantor hereby irrevocably and absolutely grants,
transfers and assigns to the Beneficiary all of its right title and interest in
all Leases, together with any and all extensions and renewals thereof to Deed of
Trust Trustee for purposes of securing and discharging the performance by
Grantor of the Obligations. Grantor has not assigned or executed any assignment
of, and will not assign or execute any assignment of, any Leases or the Rents
payable thereunder to anyone other than to Beneficiary.
(b)    To the maximum extent permitted by applicable law, and subject to Section
1.7(c), Grantor has assigned and transferred to Beneficiary all of Grantor’s
right, title and interest in and to the Rents now or hereafter arising from each
Lease heretofore or hereafter made or agreed to by Grantor, it being intended
that this assignment establish, subject to Section 1.7(c), an absolute


-8-




--------------------------------------------------------------------------------




transfer and assignment of all Rents and all Leases to Beneficiary and not
merely to grant a security interest therein. To the maximum extent permitted by
applicable law, and subject to Section 1.7(c), so long as an Event of Default
shall have occurred and be continuing, Beneficiary may in Grantor’s name and
stead (with or without first taking possession of any of the Leasehold Trust
Estate personally or by receiver as provided herein) operate the Leasehold Trust
Estate and rent, lease or let all or any portion of any of the Leasehold Trust
Estate to any party or parties at such rental and upon such terms as Beneficiary
shall, in its sole and reasonable discretion, determine, and may collect and
have the benefit of all of said Rents arising from or accruing at any time
thereafter or that may thereafter become due under any Lease in accordance with
the Indenture;
(c)    So long as an Event of Default shall not have occurred and be continuing,
Beneficiary will not exercise any of its rights under Section 1.7(b), and
Grantor shall receive and collect the Rents accruing under any Lease; but after
the occurrence and during the continuance of any Event of Default, Beneficiary
may, at its option, receive and collect all Rents and enter upon the Premises
and Improvements through its officers, agents, employees or attorneys for such
purpose and for the operation and maintenance thereof. Grantor hereby
irrevocably authorizes and directs each tenant, if any, and each successor, if
any, to the interest of any tenant under any Lease, respectively, to rely upon
any notice of a claimed Event of Default sent by Beneficiary to any such tenant
or any of such tenant’s successors in interest, and thereafter to pay Rents to
Beneficiary without any obligation or right to inquire as to whether an Event of
Default actually exists and even if some notice to the contrary is received from
the Grantor, who shall have no right or claim against any such tenant or
successor in interest for any such Rents so paid to Beneficiary. Each tenant or
any of such tenant’s successors in interest from whom Beneficiary or any
officer, agent, attorney or employee of Beneficiary shall have collected any
Rents, shall be authorized to pay Rents to Grantor only after such tenant or any
of their successors in interest shall have received written notice from
Beneficiary that the Event of Default is no longer continuing, unless and until
a further notice of an Event of Default is given by Beneficiary to such tenant
or any of its successors in interest.
(d)    Neither Deed of Trust Trustee nor Beneficiary will become a party in
possession so long as it does not enter or take actual possession of the
Leasehold Trust Estate. In addition, neither Deed of Trust Trustee nor
Beneficiary shall be responsible or liable for performing any of the obligations
of the landlord under any Lease, for any waste by any tenant, or others, for any
dangerous or defective conditions of any of the Leasehold Trust Estate, for
negligence in the management, upkeep, repair or control of any of the Leasehold
Trust Estate or any other act or omission by any other person.
SECTION 1.8.    Intentionally Deleted.
SECTION 1.9.    Restrictions on Transfers and Encumbrances. Grantor shall comply
with all requirements under the Indenture, Mortgaged Leases and the Standby
Purchase Agreement relating to any covenant not to sell, convey, alienate,
assign, lease, sublease, license, mortgage, pledge, encumber or otherwise
transfer, create, or suffer the creation of any lien, charge or other form of
encumbrance upon any interest in or any part of the Leasehold Trust Estate, or
be divested of its title to the Leasehold Trust Estate or any interest therein
in any manner or way, whether voluntarily or involuntarily (other than resulting
from a condemnation), or engage in any


-9-




--------------------------------------------------------------------------------




common, cooperative, joint, time-sharing or other congregate ownership of all or
part thereof, except in each case, Permitted Encumbrances.
SECTION 1.10.    Security Agreement. To the extent the Leasehold Trust Estate
consists of items of personal property which are or are to become Fixtures under
applicable law, this Deed of Trust shall also be construed as a security
agreement under the UCC. The Grantor, in order to secure the due and punctual
payment and performance of the Obligations, hereby grants to the Beneficiary for
its benefit and for the benefit of the Secured Parties, a security interest in
and to such Collateral and Fixtures. Upon and during the continuance of an Event
of Default, the Beneficiary shall be entitled with respect to the Collateral and
Fixtures, to exercise all remedies hereunder or available under the UCC with
respect thereto and all other remedies available under applicable law, and,
without limiting the foregoing, the Collateral and Fixtures, may, at the
Beneficiary’s option, (i) be sold hereunder together with any sale of any
portion of the Leasehold Trust Estate or otherwise, (ii) be sold separately
pursuant to the UCC, or (iii) be dealt with by the Beneficiary in any other
manner permitted under applicable law. The Beneficiary may require the Grantor
to assemble the Collateral and Fixtures, and make it available to the
Beneficiary at a place to be designated by the Beneficiary. The Grantor
acknowledges and agrees that a disposition of such collateral in accordance with
the Beneficiary’s rights and remedies in respect to the Leasehold Trust Estate
as heretofore provided is a commercially reasonable disposition thereof;
provided, however, that the Beneficiary shall give the Grantor not less than ten
(10) days’ prior notice of the time and place of any intended disposition.
SECTION 1.11.    Filing and Recording. Grantor will cause this Deed of Trust to
be filed, registered or recorded and, if necessary, refiled, rerecorded and
reregistered, in such manner and in such places as may be required by any
present or future law in order to publish notice of and fully to perfect the
lien hereof upon, and the security interest of Beneficiary in, the Leasehold
Trust Estate until this Deed of Trust is terminated and released in full in
accordance with Section 3.4 hereof. In connection therewith, Grantor will pay
all filing, registration and recording fees, all Federal, state, county and
municipal recording, documentary or intangible taxes and other taxes, duties,
imposts, assessments and charges, and all reasonable expenses incidental to or
arising out of or in connection with the execution, delivery and recording of
this Deed of Trust, any deed of trust supplemental hereto or any instrument of
further assurance.
SECTION 1.12.    Further Assurances. Promptly following demand by Beneficiary in
its reasonable discretion, Grantor will, at the cost of Grantor and without
expense to Deed of Trust Trustee or Beneficiary, do, execute, acknowledge and
deliver all such further acts, deeds, conveyances, assignments, notices of
assignment, transfers and assurances as Deed of Trust Trustee or Beneficiary
shall from time to time reasonably require for the better assuring, conveying,
assigning, transferring and confirming unto Deed of Trust Trustee and/or
Beneficiary, as applicable, the property and rights hereby conveyed or assigned
or intended now or hereafter so to be, or which Grantor may be or may hereafter
become bound to convey or assign to Deed of Trust Trustee and/or Beneficiary, as
applicable, or for carrying out the intention or facilitating the performance of
the terms of this Deed of Trust, or for filing, registering or recording this
Deed of Trust, and promptly following demand, Grantor will also execute and
deliver and hereby appoints Deed of Trust Trustee and Beneficiary as its true
and lawful attorneys-in-fact and agents, for Grantor and in its name,


-10-




--------------------------------------------------------------------------------




place and stead, in any and all capacities, to execute and file to the extent it
may lawfully do so, one or more financing statements, security agreements or
comparable security instruments reasonably requested by Deed of Trust Trustee
and/or Beneficiary to evidence more effectively the lien hereof upon the
Leasehold Trust Estate and to perform each and every act and thing reasonably
requisite and necessary to be done to accomplish the same.
SECTION 1.13.    Additions to Leasehold Trust Estate. All right, title and
interest of Grantor in and to all extensions, improvements, betterments,
renewals, substitutions and replacements of, and all additions and appurtenances
to, the Leasehold Trust Estate hereafter acquired by or released to Grantor or
constructed, assembled or placed by Grantor upon the Premises, and all
conversions of the security constituted thereby, immediately upon such
acquisition, release, construction, assembling, placement or conversion, as the
case may be, and in each such case without any further deed of trust,
conveyance; assignment or other act by Grantor, other than Excluded Assets,
shall become subject to the lien and security interest of this Deed of Trust as
fully and completely and with the same effect as though now owned by Grantor and
specifically described in the grant of the Leasehold Trust Estate above, but at
any and all tines Grantor will execute and deliver to Deed of Trust Trustee
and/or Beneficiary any and all such further assurances, deeds of trust,
conveyances or assignments thereof as Deed of Trust Trustee or Beneficiary may
reasonably require for the purpose of expressly and specifically subjecting the
same to the lien and security interest of this Deed of Trust.
SECTION 1.14.    No Claims Against Deed of Trust Trustee or Beneficiary. Nothing
contained in this Deed of Trust shall constitute any consent or request by Deed
of Trust Trustee or Beneficiary, express or implied, for the performance of any
labor or services or the furnishing of any materials or other property in
respect of the Leasehold Trust Estate or any part thereof, nor as giving Grantor
any right, power or authority to contract for or permit the performance of any
labor or services or the furnishing of any materials or other property in such
fashion as would permit the making of any claim against Deed of Trust Trustee or
Beneficiary in respect thereof.
SECTION 1.15.    Fixture Filing. To the extent that the Leasehold Trust Estate
includes items of personal property which are or are to become fixtures, under
applicable law, and to the extent permitted under applicable law, the filing
hereof in the real estate records of the county in which such Leasehold Trust
Estate is located shall also operate from the date of such recording as a
fixture filing with respect to such Leasehold Trust Estate, and the following
information is applicable for the purpose of such filing, to wit:


-11-




--------------------------------------------------------------------------------




Name and Address of the debtor:
The Grantor having the address described in the Preamble hereof.
The Grantor is a limited liability company organized under the laws of the State
of Delaware whose Organization Number is 5559432.
Name and Address of the secured party:
The Beneficiary having the address described in the Preamble hereof, from which
address information concerning the security interest may be obtained.


This Financing Statement covers the following types or items of property:
The Leasehold Trust Estate.
This instrument covers goods or items of personal property which are or are to
become fixtures upon the property.
The Grantor is the record owner of the Land.



(a)    In addition, the Grantor hereby authorizes the Beneficiary to file
appropriate financing and continuation statements under the UCC in effect in the
jurisdiction in which the Leasehold Trust Estate is located or where the Grantor
is located/organized or any other applicable jurisdiction as may be required by
law in order to create, establish, preserve and protect the liens and security
interests intended to be granted to the Beneficiary pursuant to this Deed of
Trust in the Leasehold Trust Estate
ARTICLE II.
Defaults and Remedies
SECTION 2.1.    Intentionally Deleted.
SECTION 2.2.    Demand for Payment. If an Event of Default shall occur and be
continuing, then, upon written demand of Beneficiary in accordance with the
terms of the Indenture, the Deed of Trust Trustee and Beneficiary shall be
entitled and empowered to institute an action or proceedings at law or in equity
for the collection of the sums so due and unpaid, to prosecute any such action
or proceedings to judgment or final decree, to enforce any such judgment or
final decree against Grantor and to collect, in any manner provided by law, all
moneys adjudged or decreed to be payable.
SECTION 2.3.    Rights To Take Possession, Operate and Apply Revenues.
(a)    If an Event of Default shall occur and be continuing, Grantor shall, upon
demand of Beneficiary (or of Trustee at the direction of Beneficiary as so
required by applicable law), forthwith surrender to Deed of Trust Trustee or
Beneficiary (as applicable in accordance with applicable law) actual possession
of the Leasehold Trust Estate and, if and to the extent not prohibited by
applicable law, Deed of Trust Trustee or Beneficiary itself, as applicable, or
by such officers or agents as it may appoint, may then enter and take possession
of all the Leasehold Trust Estate without the appointment of a receiver or an
application therefor, exclude Grantor and its agents and employees wholly
therefrom, and have access to the books, papers and accounts of Grantor.


-12-




--------------------------------------------------------------------------------




(b)    If in accordance with Section 2.3(a) above Grantor shall for any reason
fail to surrender or deliver the Leasehold Trust Estate or any part thereof
after such demand by Beneficiary (or Deed of Trust Trustee at the direction of
Beneficiary as so required by applicable law), Deed of Trust Trustee and/or
Beneficiary may to the extent not prohibited by applicable law, obtain a
judgment or decree conferring upon Deed of Trust Trustee and/or Beneficiary, as
applicable, the right to immediate possession or requiring Grantor to deliver
immediate possession of the Leasehold Trust Estate to Deed of Trust Trustee
and/or Beneficiary, as applicable, to the entry of which judgment or decree
Grantor hereby specifically consents. Subject to Section 7.03 of the Indenture,
Grantor will pay to Beneficiary, within the time period set forth therein, all
reasonable expenses of obtaining such judgment or decree, including reasonable
compensation to Deed of Trust Trustee’s and Beneficiary’s attorneys and agents
with interest on any overdue amounts therefrom, at the rate per annum applicable
to overdue amounts under the Indenture as provided in and to the extent then
applicable under Section 2.11 of the Indenture, but in no event to exceed the
maximum rate permitted by law (the “Default Rate”); and all such expenses and
compensation shall, until paid, be secured by this Deed of Trust.
(c)    Upon every such entry or taking of possession, Deed of Trust Trustee
and/or Beneficiary, as applicable, may, to the extent not prohibited by
applicable law, hold, store, use, operate, manage and control the Leasehold
Trust Estate, conduct the business thereof and, from time to time, (i) make all
necessary and proper maintenance, repairs, renewals, replacements, additions,
betterments and improvements thereto and thereon, (ii) insure or keep the
Leasehold Trust Estate insured in the manner and amounts required pursuant to
the Indenture, (iii) manage and operate the Leasehold Trust Estate in its
reasonable discretion and exercise all the rights and powers of Grantor to the
same extent as Grantor could in its own name or otherwise with respect to the
same, or (iv) enter into any and all agreements with respect to the exercise by
others of any of the powers herein granted to Deed of Trust Trustee and/or
Beneficiary, all as may from time to time be directed or determined by
Beneficiary to be in its best interest and Grantor hereby appoints Deed of Trust
Trustee and Beneficiary as its true and lawful attorneys-in-fact and agents, for
Grantor and in its name, place and stead, in any and all capacities, to perform
any of the foregoing acts. During the time of such possession, Beneficiary may
collect and receive all the Rents, issues, profits and revenues from the
Leasehold Trust Estate, including those past due as well as those accruing
thereafter, and, after deducting, in all cases subject to Section 7.03 of the
Indenture, (i) all reasonable expenses of taking, holding, managing and
operating the Leasehold Trust Estate (including reasonable compensation for the
services of all persons employed for such purposes), (ii) the reasonable costs
of all such maintenance, repairs, renewals, replacements, additions,
betterments, improvements, purchases and acquisitions, (iii) the reasonable
costs of insurance, (iv) such taxes, assessments and other similar charges as
Beneficiary may at its option pay, (v) other proper and reasonable charges upon
the Leasehold Trust Estate or any part thereof and (vi) the reasonable
compensation, expenses and disbursements of the attorneys and. agents of Deed of
Trust Trustee and Beneficiary, Deed of Trust Trustee or Beneficiary, as
applicable, shall apply the remainder of the moneys and proceeds so received in
accordance with Section 2.8 hereof.
(d)    Whenever, before any sale of the Leasehold Trust Estate under Section
2.6, all Obligations that are then due shall have been paid and all Events of
Default fully cured, Deed of Trust Trustee and/or Beneficiary, as applicable,
will surrender possession of the Leasehold Trust


-13-




--------------------------------------------------------------------------------




Estate back to Grantor, its successors or assigns. The same right of taking
possession shall, however, arise again if any subsequent Event of Default shall
occur and be continuing.
SECTION 2.4.    Right To Cure Grantor’s Failure to Perform. Should Grantor fail
in the payment, performance or observance of any term, covenant or condition
required by this Deed of Trust or of Grantor under the Indenture (with respect
to the Leasehold Trust Estate) beyond any applicable notice and cure periods,
Beneficiary may pay, perform or observe the same, and all payments made or
out-of-pocket costs or expenses incurred by Beneficiary in connection therewith
shall be secured hereby and, subject to Section 7.03 of the Indenture, shall be,
within the time period set forth therein, repaid by Grantor to Beneficiary with
interest on overdue amounts thereon at the Default Rate. Upon the occurrence and
during the continuance of an Event of Default, Beneficiary is hereby empowered
to enter and to authorize its agents to enter upon the Leasehold Trust Estate or
any part thereof for the purpose of performing or observing any such defaulted
term, covenant or condition without having any obligation to so perform or
observe and without thereby becoming liable to Grantor, to any person in
possession holding under Grantor or to any other person absent its (or its
agents) gross negligence, bad faith or willful misconduct
SECTION 2.5.    Right to a Receiver. If an Event of Default shall occur and be
continuing, Beneficiary, upon application to a court of competent jurisdiction,
shall be entitled as a matter of right to the appointment of a receiver to take
possession of and to operate the Leasehold Trust Estate and to collect and apply
the Rents. The receiver shall have all of the rights and powers permitted under
the laws of the state wherein the Leasehold Trust Estate is located. Subject to
Section 7.03 of the Indenture, Grantor shall pay to Beneficiary, within the time
period set forth therein, all reasonable expenses, including receiver’s fees,
reasonable attorney’s fees and disbursements, costs and agent’s compensation
incurred pursuant to the provisions of this Section 2.5; and all such expenses
shall be secured by this Deed of Trust and shall be repaid by Grantor to
Beneficiary with interest on overdue amounts at the Default Rate from the date
incurred until the date so paid by Grantor.
SECTION 2.6.    Foreclosure and Sale.
(a)    If an Event of Default shall occur and be continuing, Beneficiary may
elect to sell or cause the Deed of Trust Trustee to sell the Leasehold Trust
Estate or any part of the Leasehold Trust Estate by exercise of the power of
foreclosure or of sale granted to Deed of Trust Trustee and/or Beneficiary by
applicable law or this Deed of Trust. In such case, Deed of Trust Trustee or
Beneficiary may commence a civil action to foreclose this Deed of Trust, or it
may proceed and sell the Leasehold Trust Estate to satisfy any Obligation.
Beneficiary and Deed of Trust Trustee shall comply with the requirements of the
Texas Property Code then in effect (or other applicable law) with regard to any
such sale or any other foreclosure sale contemplated by this Deed of Trust. Deed
of Trust Trustee or Beneficiary or an officer appointed by a judgment of
foreclosure to sell the Leasehold Trust Estate, may sell all or such parts of
the Leasehold Trust Estate as may be chosen by Deed of Trust Trustee or
Beneficiary at the time and place of sale fixed by it in a notice of sale,
either as a whole or in separate lots, parcels or items as Deed of Trust Trustee
or Beneficiary shall deem expedient, and in such order as it may determine, at
public auction to the highest bidder. Deed of Trust Trustee or Beneficiary or an
officer appointed by a judgment of foreclosure to sell


-14-




--------------------------------------------------------------------------------




the Leasehold Trust Estate may postpone any foreclosure or other sale of all or
any portion of the Leasehold Trust Estate by public announcement at such time
and place of sale, and from time to time thereafter may postpone such sale by
public announcement or subsequently noticed sale. Without further notice, Deed
of Trust Trustee or Beneficiary or an officer appointed to sell the Leasehold
Trust Estate may make such sale at the time fixed by the last postponement, or
may, in its discretion, give a new notice of sale. Any person, including
Grantor, Deed of Trust Trustee or Beneficiary or any designee or affiliate
thereof, may purchase at such sale.
(b)    The Leasehold Trust Estate may be sold subject to unpaid taxes and
Permitted Encumbrances, and, after deducting all costs, fees and expenses of
Deed of Trust Trustee or Beneficiary (including costs of evidence of title in
connection with the sale), Deed of Trust Trustee or Beneficiary or an officer
that makes any sale shall apply the proceeds of sale in the manner set forth in
Section 2.8.
(c)    Any foreclosure or other sale of less than the whole of the Leasehold
Trust Estate or any defective or irregular sale made hereunder shall not exhaust
the power of foreclosure or of sale provided for herein; and subsequent sales
may be made hereunder until the Obligations have been satisfied, or the entirety
of the Leasehold Trust Estate has been sold.
(d)    If an Event of Default shall occur and be continuing, Beneficiary (or
Deed of Trust Trustee at the direction of Beneficiary as so required by
applicable law), may instead of, or in addition to, exercising the rights
described in Section 2.6(a) above and either with or without entry or taking
possession as herein permitted, proceed by a suit or suits in law or in equity
or by any other appropriate proceeding or remedy (i) to specifically enforce
payment of some or all of the Obligations, or the performance of any term,
covenant, condition or agreement of this Deed of Trust or any other right, or
(ii) to pursue any other remedy available to Beneficiary, all as Beneficiary
shall determine most effectual for such purposes.
SECTION 2.7.    Other Remedies.
(a)    In case an Event of Default shall occur and be continuing, Beneficiary
(or Deed of Trust Trustee at the direction of Beneficiary as so required by
applicable law) may also exercise, to the extent not prohibited by law, any or
all of the remedies available to a secured party under the UCC.
(b)    In connection with a sale of the Leasehold Trust Estate and the
application of the proceeds of sale as provided in Section 2.8, Beneficiary (or
Deed of Trust Trustee at the direction of Beneficiary as so required by
applicable law) shall be entitled to enforce payment of and to receive up to the
principal amount of the Obligations, including, without limitation, all other
charges, payments and costs due under this Deed of Trust, and to recover a
deficiency judgment for any portion of the aggregate principal amount of the
Obligations remaining unpaid, with interest in accordance with the Indenture.
SECTION 2.8.    Application of Sale Proceeds and Rents. After any foreclosure
sale of all or any of the Leasehold Trust Estate, Beneficiary shall receive and
apply the proceeds of the sale together with any Rents that may have been
collected and any other sums that then may be


-15-




--------------------------------------------------------------------------------




held by Beneficiary under this Deed of Trust in the same manner as the proceeds
of the Trust Estate (as defined in the Indenture) are to be applied pursuant to
Section 7.06 of the Indenture.
Upon any sale of the Leasehold Trust Estate by the Deed of Trust Trustee or
Beneficiary (including pursuant to a power of sale granted by statute or under a
judicial proceeding), the receipt of the purchase money by the Beneficiary (or
Deed of Trust Trustee at the direction of Beneficiary as so required by
applicable law) or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Leasehold Trust Estate so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Beneficiary or
such officer or be answerable in any way for the misapplication thereof.
SECTION 2.9.    Grantor as Tenant Holding Over. If Grantor remains in possession
of any of the Leasehold Trust Estate after any foreclosure sale by Deed of Trust
Trustee or Beneficiary, at Beneficiary’s election Grantor shall be deemed a
tenant holding over and shall forthwith surrender possession to the purchaser or
purchasers at such sale or be summarily dispossessed or evicted according to
provisions of law applicable to tenants holding over.
SECTION 2.10.    Waiver of Appraisement, Valuation, Stay, Extension and
Redemption Laws. Grantor waives, to the extent not prohibited by law, (i) the
benefit of all laws now existing or that hereafter may be enacted (x) providing
for any appraisement or valuation of any portion of the Leasehold Trust Estate
and/or (y) in any way extending the time for the enforcement or the collection
of amounts due under any of the Obligations or creating or extending a period of
redemption from any sale made in collecting said debt or any other amounts due
to Deed of Trust Trustee or Beneficiary, (ii) any right to at any time insist
upon, plead, claim or take the benefit or advantage of any law now or hereafter
in force providing for any homestead exemption, stay, statute of limitations,
extension or redemption, or sale of the Leasehold Trust Estate as separate
tracts, units or estates or as a single parcel in the event of foreclosure or
notice of deficiency, and (iii) all rights of redemption, valuation,
appraisement, stay of execution, notice of election to mature or declare due the
whole of or each of the Obligations and marshaling in the event of foreclosure
of this Deed of Trust.
SECTION 2.11.    Discontinuance of Proceedings. In case Deed of Trust Trustee or
Beneficiary shall proceed to enforce any right, power or remedy under this Deed
of Trust by foreclosure, entry or otherwise, and such proceedings shall be
discontinued or abandoned for any reason, or shall be determined adversely to
Deed of Trust Trustee or Beneficiary, then and in every such case Grantor, Deed
of Trust Trustee and Beneficiary shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of Grantor, Deed of Trust
Trustee and Beneficiary shall continue as if no such proceeding had been taken.
SECTION 2.12.    Suits To Protect the Leasehold Trust Estate. Upon the
occurrence and during the continuance of an Event of Default, Beneficiary (or
Deed of Trust Trustee at the direction of Beneficiary as so required by
applicable law) shall have power (a) to institute and maintain suits and
proceedings to prevent any impairment of the Leasehold Trust Estate by any acts
that may be unlawful or in violation of this Deed of Trust, (b) to preserve or
protect its interest in the Leasehold Trust Estate and in the Rents arising
therefrom and (c) to restrain the enforcement of or compliance with any
legislation or other governmental enactment, rule or order that may be


-16-




--------------------------------------------------------------------------------




unconstitutional or otherwise invalid if the enforcement of or compliance with
such enactment, rule or order would impair the security or be prejudicial to the
interest of Deed of Trust Trustee and/or Beneficiary hereunder.
SECTION 2.13.    Filing Proofs of Claim. In case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Grantor, Beneficiary (or Deed of Trust Trustee at
the direction of Beneficiary as so required by applicable law) shall, to the
extent permitted by law, be entitled to file such proofs of claim and other
documents as may be necessary or advisable in order to have the claims of
Beneficiary allowed in such proceedings for the Obligations secured by this Deed
of Trust at the date of the institution of such proceedings and for any interest
accrued, late charges and additional interest or other amounts due or that may
become due and payable hereunder after such date.
SECTION 2.14.    Waiver.
(a)    No delay or failure by Deed of Trust Trustee and/or Beneficiary to
exercise any right, power or remedy accruing upon any breach or Event of Default
shall exhaust or impair any such right, power or remedy or be construed to be a
waiver of any such breach or Event of Default or acquiescence therein; and every
right, power and remedy given by this Deed of Trust to Deed of Trust Trustee or
Beneficiary may be exercised from time to time and as often as may be deemed
expedient by Deed of Trust Trustee or Beneficiary. No consent or waiver by
Beneficiary to or of any breach or Event of Default by Grantor in the
performance of the Obligations shall be deemed or construed to be a consent or
waiver to or of any other breach or Event of Default in the performance of the
same or of any other Obligations by Grantor hereunder. No failure on the part of
Deed of Trust Trustee or Beneficiary to complain of any act or failure to act or
to declare an Event of Default, irrespective of how long such failure continues,
shall constitute a waiver by Deed of Trust Trustee or Beneficiary of their
respective rights hereunder or impair any rights, powers or remedies consequent
on any future Event of Default by Grantor.
(b)    Even if Beneficiary (i) grants some forbearance or an extension of time
for the payment of any sums secured hereby, (ii) takes other or additional
security for the payment of any sums secured hereby, (iii) waives or does not
exercise some right granted herein, (iv) releases a part of the Leasehold Trust
Estate from this Deed of Trust, (v) agrees to change some of the terms,
covenants, conditions or agreements of the Facilities Lease or the Standby
Purchase Agreement, (vi) consents to the filing of a map, plat or replat
affecting the Premises, (vii) consents to the granting of an easement or other
right affecting the Premises or (viii) makes or consents to an agreement
subordinating the lien hereof on the Leasehold Trust Estate, no such act or
omission shall preclude Deed of Trust Trustee or Beneficiary from exercising any
other right, power or privilege herein granted or intended to be granted in the
event of any breach or Event of Default then made or of any subsequent default;
nor, except as otherwise expressly provided in an instrument executed by
Beneficiary, shall this Deed of Trust be altered thereby. In the event of the
sale or transfer by operation of law or otherwise of all or part of the
Leasehold Trust Estate, Beneficiary (or Trustee at the direction of Beneficiary
as so required by applicable law) is hereby authorized and empowered to deal
with any vendee or transferee with reference to the Leasehold Trust Estate
secured hereby, or with reference to any of the terms, covenants, conditions or
agreements hereof, as fully and to the same


-17-




--------------------------------------------------------------------------------




extent as it might deal with the original parties hereto and without in any way
releasing or discharging any liabilities, obligations or undertakings.
SECTION 2.15.    Waiver of Trial by Jury. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS DEED OF TRUST. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS DEED OF TRUST
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
2.15.
SECTION 2.16.    Remedies Cumulative. No right, power or remedy conferred upon
or reserved to Deed of Trust Trustee or Beneficiary by this Deed of Trust is
intended to be exclusive of any other right, power or remedy, and each and every
such right, power and remedy shall be cumulative and concurrent and in addition
to any other right, power and remedy given hereunder or now or hereafter
existing at law or in equity or by statute.
ARTICLE III.
Miscellaneous
SECTION 3.1.    Partial Invalidity. In the event any one or more of the
provisions contained in this Deed of Trust shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Deed of Trust, and
this Deed of Trust shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein or therein.
SECTION 3.2.    Notices. All notices and communications hereunder shall be in
writing and given to Grantor and to the Beneficiary as provided in the
Indenture.
SECTION 3.3.    Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and shall apply to,
bind and inure to, the benefit of the permitted successors and assigns of
Grantor and the successors and assigns of Deed of Trust Trustee and Beneficiary.
SECTION 3.4.    Termination and Amendment.
(a)    Upon satisfaction of all conditions of Section 10.01 of the Indenture,
this Deed of Trust and the liens and security interests granted hereby shall
terminate.
(b)    At the request of the Borrower, the Beneficiary will amend, supplement,
modify (which amendment, supplement or modification may include a partial
release or


-18-




--------------------------------------------------------------------------------




subordination) this Deed of Trust and its lien on any property held by the Deed
of Trust Trustee, as required in Article 9 of the Indenture.
(c)    In connection with any amendment, supplement, modification pursuant to
paragraph (a) or (b) of this Section 3.4, the Beneficiary shall (or shall direct
the Deed of Trust Trustee to) execute and deliver to the Grantor the documents
and shall perform such other actions reasonably requested by the Grantor, in
each case, as required by Article 9 of the Indenture. Any execution and delivery
of documents pursuant to this Section 3.4 shall be without recourse to or
warranty by the Deed of Trust Trustee or Beneficiary.
SECTION 3.5.    Definitions. As used in this Deed of Trust, the singular shall
include the plural as the context requires and the following words and phrases
shall have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; (e) “any of the Leasehold Trust Estate” shall
mean “the Leasehold Trust Estate or any part thereof or interest therein”. Any
act that Deed of Trust Trustee or Beneficiary is permitted to perform hereunder
may be performed at any time and from time to time by Deed of Trust Trustee or
Beneficiary or any person or entity designated by Deed of Trust Trustee or
Beneficiary. Any act that is prohibited to Grantor hereunder is also prohibited
to all lessees of any of the Leasehold Trust Estate. For the term of this Deed
of Trust, each appointment of Deed of Trust Trustee or Beneficiary as
attorney-in-fact for Grantor under this Deed of Trust is irrevocable, with power
of substitution and coupled with an interest. Subject to the applicable
provisions hereof, Beneficiary has the right to refuse to grant its consent,
approval or acceptance or to indicate its satisfaction, in its sole discretion,
whenever such consent, approval, acceptance or satisfaction is required
hereunder.
SECTION 3.6.    No Oral Modification. This Deed of Trust may not be changed or
terminated orally. Any agreement made by Grantor and Beneficiary after the date
of this Deed of Trust relating to this Deed of Trust shall be superior to the
rights of the holder of any intervening or subordinate deed of trust, lien or
encumbrance.
ARTICLE IV.
Deed of Trust Trustee’s Powers and Liabilities
SECTION 4.1.    The Deed of Trust Trustee, by acceptance hereof, covenants
faithfully to perform and fulfill the trusts herein created, being liable,
however, only for gross negligence, bad faith or willful misconduct, and hereby
waives any statutory fee and agrees to accept reasonable compensation, in lieu
thereof, for any services rendered by it in accordance with the terms thereof.
All authorities, powers and discretions given in this Deed of Trust to the Deed
of Trust Trustee and/or the Beneficiary may be exercised by either, without the
other, with the same effect as if exercised jointly.
SECTION 4.2.    The Deed of Trust Trustee may resign at any time upon giving
thirty (30) days’ notice in writing to the Grantor and to the Beneficiary;


-19-




--------------------------------------------------------------------------------




SECTION 4.3.    The Beneficiary may remove the Deed of Trust Trustee at any time
or from time to time and select a successor deed of trust trustee. In the event
of the death, removal, resignation, refusal to act, in-ability to act or absence
of the Deed of Trust Trustee from the state in which the Premises are located,
or in its sole discretion for any reason whatsoever. The Beneficiary may, upon
notice to the Grantor and without specifying the reason therefore and without
applying to any court, select and appoint a successor deed of trust trustee, and
all powers, rights, duties and authority of the former deed of trust trustee, as
aforesaid, shall thereupon become vested in such successor. Such substitute deed
of trust trustee shall not be required to give bond for the faithful performance
of his duties unless required by the Beneficiary. Such substitute deed of trust
trustee shall be appointed by written instrument duly recorded in the county
where the Land is located. The Grantor hereby ratifies and confirms any and all
acts that the herein named Deed of Trust Trustee, or his successor or successors
in this trust, shall do lawfully by virtue hereof. The Grantor hereby agrees, on
behalf of itself and its heirs, executors, administrators and assigns, that the
recitals contained in any deed or deeds executed in due form by any Deed of
Trust Trustee or substitute deed of trust trustee, acting under the provisions
of this instrument, shall be prima facie evidence of the facts recited, and that
it shall not be necessary to prove in any court, otherwise than by such
recitals, the existence of the facts essential to authorize the execution and
delivery of such deed or deeds and the passing of title thereby;
SECTION 4.4.    The Deed of Trust Trustee shall not be required to see that this
Deed of Trust is recorded nor liable for its validity or its priority as a first
deed of trust, or otherwise, nor shall the Deed of Trust Trustee be answerable
or responsible for performance or observance of the covenants and agreements
imposed upon the Grantor or the Beneficiary by this Deed of Trust or any other
agreement. The Deed of Trust Trustee, as well as the Beneficiary, shall have
authority in their respective discretion to employ agents and attorneys in the
execution of this trust and to protect the interest of the Beneficiary
hereunder, and to the fullest extent permitted by law they shall be compensated
and all expenses relating to the employment of such agents and/or attorneys,
including expenses of litigation, shall be paid out of the proceeds of the sale
of the Leasehold Trust Estate conveyed hereby should a sale be had, but if no
such sale be had, all sums so paid out shall be recoverable to the fullest
extent permitted by law by all remedies at law or in equity; and
SECTION 4.5.    At any time, or from time to time, without liability therefore
and with ten (10) days’ prior written notice to the Grantor, upon written
request of the Beneficiary and with-out affecting the effect of this Deed of
Trust upon the remainder of the Leasehold Trust Estate, the Deed of Trust
Trustee may (A) reconvey any part of the Leasehold Trust Estate, (B) consent in
writing to the making of any map or plat thereof, so long as the Grantor has
consented thereto, (C) join in granting any easement thereon, so long as the
Grantor has consented thereto, or (D) join in any extension agreement or any
agreement subordinating the lien or charge hereof.
ARTICLE V.
Mortgaged Leases
This Deed of Trust is subject to the following provisions relating to the
particular laws of the state wherein the Premises are located:


-20-




--------------------------------------------------------------------------------




SECTION 5.1.    Representations, Warranties and Covenants. The Grantor
represents and warrants to the Beneficiary that (a) the Mortgaged Leases are
unmodified and in full force and effect, (b) all rent and other charges therein
have been paid to the extent they are payable to the date hereof, (c) the
Grantor enjoys the quiet and peaceful possession of the property demised
thereby, (d) the Grantor is not in default under any of the terms thereof and
there are no circumstances which, with the passage of time or the giving of
notice or both, would constitute an event of default thereunder, and (e) the
Lessor thereunder is not in default in any material respect under any of the
terms or provisions thereof on the part of the Lessor to be observed or
performed (but this statement is made for the benefit of and may only be relied
upon by the Beneficiary and Secured Parties). The Grantor shall promptly pay,
when due and payable, the rent and other charges payable pursuant to the
Mortgaged Leases, and will timely perform and observe all of the other terms,
covenants and conditions required to be performed and observed by the Grantor as
lessee under the Mortgaged Leases. The Grantor shall notify the Beneficiary in
writing of any default by the Grantor in the performance or observance of any
terms, covenants or conditions on the part of the Grantor to be performed or
observed under the Mortgaged Leases within ten (10) days after the Grantor knows
of such default. The Grantor shall, promptly following the receipt thereof,
deliver a copy of any notice of default given to the Grantor by the Lessor
pursuant to the Mortgaged Leases and promptly notify the Beneficiary in writing
of any default by the Lessor in the performance or observance of any of the
terms, covenants or conditions on the part of the Lessor to be performed or
observed thereunder. Unless required under the terms of the Mortgaged Leases,
except as restricted by the Indenture, the Grantor shall not, without the prior
written consent of the Beneficiary (which may be granted or withheld in the
Beneficiary’s sole and absolute discretion) (i) terminate, or surrender the
Mortgaged Leases, or (ii) enter into any modification of the Mortgaged Leases in
violation of Article 9 of the Indenture, and any such attempted termination,
modification or surrender without the Beneficiary’s written consent shall be
void. The Grantor shall, within thirty (30) days after written request from the
Beneficiary, use commercially reasonable efforts to obtain from the Lessor and
deliver to the Beneficiary a certificate setting forth the name of the Tenant
thereunder and stating that the Mortgaged Leases is in full force and effect, is
unmodified or, if the Mortgaged Leases has been modified, the date of each
modification (together with copies of each such modification), that no notice of
termination thereof has been served on the Grantor, stating that to the best of
Lessor’s knowledge, no default or event which with notice or lapse of time (or
both) would become a default is existing under the Mortgaged Leases, stating the
date to which rent has been paid, and specifying the nature of any defaults, if
any, and containing such other statements and representations as may be
reasonably requested by the Beneficiary.
SECTION 5.2.    No Merger; Acquisition; Power of Attorney. So long as any of the
Obligations remain unpaid or unperformed, the fee title to and the leasehold
estate in the Premises subject to the Mortgaged Leases shall not merge but shall
always be kept separate and distinct notwithstanding the union of such estates
in the Lessor or the Grantor, or in a third party, by purchase or otherwise. If
the Grantor acquires the fee title or any other estate, title or interest in the
property demised by the Mortgaged Leases, or any part thereof, the lien of this
Deed of Trust shall attach to, cover and be a lien upon such acquired estate,
title or interest and the same shall thereupon be and become a part of the
Leasehold Trust Estate with the same force and effect as if specifically
encumbered herein. The Grantor agrees to execute all instruments and documents
that the Beneficiary may reasonably require to ratify, confirm and further
evidence the lien of this Deed of


-21-




--------------------------------------------------------------------------------




Trust on the acquired estate, title or interest. Furthermore, the Grantor hereby
appoints the Beneficiary as its true and lawful attorney-in-fact to execute and
deliver, following the occurrence and during the continuance of an Event of
Default, all such instruments and documents in the name and on behalf of the
Grantor. This power, being coupled with an interest, shall be irrevocable as
long as any portion of the Obligations remains unpaid.
SECTION 5.3.    New Leases. If the Mortgaged Leases shall be terminated prior to
the natural expiration of its term due to default by the Grantor or any Tenant
thereunder, and if, pursuant to the provisions of the Mortgaged Leases, the
Beneficiary or its designee shall acquire from the Lessor a new lease of the
Premises subject to the Mortgaged Leases, the Grantor shall have no right, title
or interest in or to such new lease or the leasehold estate created thereby, or
renewal privileges therein contained.
SECTION 5.4.    No Assignment. Notwithstanding anything to the contrary
contained herein, this Deed of Trust shall not constitute an assignment of the
Mortgaged Leases within the meaning of any provision thereof prohibiting its
assignment and the Beneficiary shall have no liability or obligation thereunder
by reason of its acceptance of this Deed of Trust. The Beneficiary shall be
liable for the obligations of the Tenant arising out of the Mortgaged Leases for
only that period of time for which the Beneficiary is in possession of the
Premises demised thereunder or has acquired, by foreclosure or otherwise, and is
holding all of the Grantor’s right, title and interest therein.
SECTION 5.5.    Treatment of Mortgaged Leases In Bankruptcy.
(i)    If any Landlord or grantor under the Mortgaged Leases rejects or
disaffirms, or seeks or purports to reject or disaffirm, such Mortgaged Leases
pursuant to any Bankruptcy Law, then the Grantor shall not exercise the 365(h)
Election except as otherwise provided in this paragraph. To the extent permitted
by law, the Grantor shall not suffer or permit the termination of the Mortgaged
Leases by exercise of the 365(h) Election or otherwise without the Beneficiary’s
consent. The Grantor acknowledges that because the Mortgaged Leases is a primary
element of the Beneficiary’s security for the Obligations, it is not anticipated
that the Beneficiary would consent to termination of the Mortgaged Leases. If
the Grantor makes any 365(h) Election in violation of this Deed of Trust, then
such 365(h) Election shall be void and of no force or effect.
(ii)    The Grantor hereby assigns to the Beneficiary the 365(h) Election with
respect to the Mortgaged Leases until the Obligations have been satisfied in
full. The Grantor acknowledges and agrees that the foregoing assignment of the
365(h) Election and related rights is one of the rights that the Beneficiary may
use at any time to protect and preserve the Beneficiary’s other rights and
interests under this Mortgage. The Grantor further acknowledges that exercise of
the 365(h) Election in favor of terminating the Mortgaged Leases would
constitute waste prohibited by this Deed of Trust.
(iii)    The Grantor acknowledges that if the 365(h) Election is exercised in
favor of Grantor’s remaining in possession under the Mortgaged Leases, then the
Grantor’s resulting occupancy rights, as adjusted by the effect of Section 365
of Title II of the United


-22-




--------------------------------------------------------------------------------




States Code (the “Bankruptcy Code”), shall then be part of the Leasehold Trust
Estate and shall be subject to the lien of this Deed of Trust.
SECTION 5.6.     Rejection of Mortgaged Leases by Landlord. If a Landlord under
the Mortgaged Leases rejects or disaffirms the Mortgaged Leases or purports or
seeks to disaffirm such Mortgaged Leases pursuant to any Bankruptcy Law, then:
(i)    The Grantor shall remain in possession of the Premises demised under such
Mortgaged Leases so rejected or disaffirmed and shall perform all acts necessary
for the Grantor to remain in such possession for the unexpired term of such
Mortgaged Leases, whether the then existing terms and provisions of such
Mortgaged Leases require such acts or otherwise; and
(ii)    All the terms and provisions of this Deed of Trust and the lien created
by this Deed of Trust shall remain in full force and effect and shall extend
automatically to all of the Grantor’s rights and remedies arising at any time
under, or pursuant to, Section 365(h) of the Bankruptcy Code, including all of
the Grantor’s rights to remain in possession of the leased Premises.
SECTION 5.7.     Assignment of Claims to Beneficiary. The Grantor, immediately
upon learning that any Landlord or grantor under the Mortgaged Leases has failed
to perform the terms and provisions thereunder (including by reason of a
rejection or disaffirmance or purported rejection or disaffirmance of such
Mortgaged Leases pursuant to any Bankruptcy Law), shall notify the Beneficiary
of any such failure to perform. The Grantor unconditionally assigns, transfers,
and sets over to the Beneficiary any and all damage claims thereunder. This
assignment constitutes a present, irrevocable, and unconditional assignment of
all damage claims under the Mortgaged Leases, and shall continue in effect until
the Obligations have been satisfied in full. Notwithstanding the foregoing, the
Beneficiary grants to the Grantor a revocable license to exercise any such
Mortgaged Leases damage claims which license may only be revoked by the
Beneficiary upon the occurrence and during the continuance of any Event of
Default.
ARTICLE VI.
State-Specific Provisions
This Deed of Trust is subject to the following provisions relating to the
particular laws of the state wherein the Premises are located. In the event of
any inconsistencies between the terms and conditions of this Article VI and the
other provisions of this Deed of Trust, the terms and conditions of this Article
VI shall control and be binding.
SECTION 6.1.    Applicable Law; Certain Particular Provisions. This Deed of
Trust shall be governed by and construed in accordance with the internal law of
the state of where the Premises are located, except that Grantor expressly
acknowledges that by their terms, the Facilities Lease, the Stand y Purchase
Agreement and the Indenture shall be governed by the internal law of the states
identified therein, without regard to principles of conflict of law. Grantor,
Deed of


-23-




--------------------------------------------------------------------------------




Trust Trustee and Beneficiary agree to submit to jurisdiction and the laying of
venue for any suit on this Deed of Trust in the state where the Premises are
located.
SECTION 6.2.    Texas Law Provisions.
(a)    Waiver of Appraisement. Grantor hereby waives appraisement, or does not
waive appraisement, at the option of the Beneficiary, to be exercised at any
time prior to or at entry of judgment in any action to foreclose this Deed of
Trust. Grantor expressly agrees that the Deed of Trust Trustee may offer the
Leasehold Trust Estate as a whole or in such parcels or lots as the Beneficiary,
in its sole discretion elects, regardless of the manner in which the Leasehold
Trust Estate may be described. Furthermore, in the event an interest in any of
the Leasehold Trust Estate is foreclosed upon pursuant to a judicial or
non-judicial foreclosure sale, the Grantor agrees as follows: notwithstanding
the provisions of Sections 51.003, 51.004, and 51.005 of the Texas Property Code
(as the same may be amended from time to time), and to the extent permitted by
law, the Grantor agrees that Beneficiary or Deed of Trust Trustee, as the case
may be, shall be entitled to seek a deficiency judgment from the Grantor and any
other party obligated in respect of the Obligations equal to the difference
between the amount of the Obligations and the amount for which the Leasehold
Trust Estate was sold pursuant to judicial or non-judicial foreclosure sale. The
Grantor expressly recognizes that this Section constitutes a waiver of the
above-cited provisions of the Texas Property Code which would otherwise permit
the Grantor and other persons against whom recovery of deficiencies is sought
(even absent the initiation of deficiency proceedings against them) to present
competent evidence of the fair market value of the Leasehold Trust Estate as of
the date of the foreclosure sale and offset against any deficiency the amount by
which the foreclosure sale price is determined to be less than such fair market
value. The Grantor further recognizes and agrees that this waiver creates an
irrebuttable presumption that the foreclosure sale price is equal to the fair
market value of the Leasehold Trust Estate for purposes of calculating
deficiencies owed by the Grantor or any other person against whom recovery of a
deficiency is sought.
(b)    Limitation on Interest. All agreements between Grantor and Beneficiary,
whether now existing or hereafter arising and whether written or oral, are
hereby limited so that in no contingency, whether by reason of acceleration of
the maturity of any of the Obligations or otherwise, shall the interest
contracted for, charged or received by Beneficiary exceed the maximum amount
permissible under applicable law. If from any circumstance whatsoever, interest
would otherwise be payable to Beneficiary in excess of the maximum lawful
amount, the interest payable to Beneficiary shall be reduced to the maximum
amount permitted under applicable law; and if from any circumstance Beneficiary
shall ever receive anything of value deemed interest by applicable law in excess
of the maximum lawful amount, an amount equal to any excessive interest shall be
applied to the reduction of the principal balance of the Obligations and not to
the payment of interest or, if such excessive interest exceeds the unpaid
balance of principal of the Obligations, such excess shall be refunded to
Grantor. All interest paid or agreed to be paid to Beneficiary shall, to the
extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full period until payment in full of the principal of the
Obligations (including the period of any renewal or extension thereof) so that
the interest thereon for such full period shall not exceed the maximum amount
permitted by applicable law. This paragraph shall control all agreements between
Grantor and Beneficiary.


-24-




--------------------------------------------------------------------------------




(c)    Intentionally Deleted.
(d)    Entire Agreement. THIS DEED OF TRUST AND THE FACILITIES LEASE AND THE
STANDBY PURCHASE AGREEMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES
HERETO AND SUPERCEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS,
AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.
(e)    Upon the occurrence of any Event of Default, then, without limitation to
any other rights or remedies of Beneficiary contained herein, Deed of Trust
Trustee shall be and is hereby authorized and empowered, and it is the Deed of
Trust Trustee’s special duty, when requested so to do by Beneficiary after such
default, to sell the Leasehold Trust Estate covered hereby at public auction to
the highest bidder for cash between the hours of ten o’clock a.m. and four
o’clock p.m. of the first Tuesday in any month, at the county court house in the
county in which the Leasehold Trust Estate is situated (or, if the Leasehold
Trust Estate is located in more than one county, the sale may be made at the
county courthouse in any county in which the Leasehold Trust Estate is located),
after complying with the statutes and procedures of the State of Texas governing
such sales and after advertising the time, place, and terms of said sale and the
Leasehold Trust Estate to be sold and by posting or causing to be posted for at
least twenty-one consecutive days prior to the date of said sale written or
printed notice thereof at the courthouse door of the county in which the sale is
to be made and if the Leasehold Trust Estate is located in more than one county,
one notice shall be posted at the courthouse door of each county in which the
Leasehold Trust Estate is located. In addition to such posting of notice,
Beneficiary shall at least twenty-one (21) days preceding the date of sale file
a copy of such notice with the clerk of each county in which the Leasehold Trust
Estate is located and shall serve written notice of the proposed sale by
certified mail on Grantor and on each other debtor, if any, obligated to pay the
Obligations. Service of such notice shall be completed upon deposit of the
notice enclosed in a postpaid wrapper, properly addressed to Grantor and such
other debtors at their most recent address or addresses as shown by the records
of Beneficiary in a post office or official depository under the care and
custody of the United States Postal Service. The affidavit of any person having
knowledge of the facts to the effect that such service was completed shall be
prima facie evidence of the fact of service. Grantor agree that no notice of any
sale other than as set out in this paragraph need be given by Deed of Trust
Trustee, Beneficiary or any other person. Notwithstanding the foregoing
provisions of this paragraph, notice of such sale given in accordance with the
applicable laws of the State of Texas in effect at the time of such sale shall
constitute sufficient notice of such sale. The Grantor do hereby authorize and
empower said Deed of Trust Trustee and each and all of his or its successors in
this trust, to sell the Leasehold Trust Estate, together, or in lots or parcels,
as Deed of Trust Trustee shall deem expedient. If the proceeds of the sale of
only part of the Leasehold Trust Estate are less than the sum of the
then-outstanding Obligations and all amounts owed under this Deed of Trust, this
Deed of Trust and the lien covering the Leasehold Trust Estate will remain in
full force and effect as to the unsold portion of the Leasehold Trust Estate.
After each sale, the Deed of Trust Trustee will execute and


-25-




--------------------------------------------------------------------------------




deliver to the purchaser or purchasers of the Leasehold Trust Estate good and
sufficient deeds of conveyance thereof in the name of Grantor by fee simple or
leasehold title, as applicable, with covenants of general warranty, and the
title of such purchaser or purchasers, when so made by Deed of Trust Trustee,
Grantor bind themselves to warrant and forever defend; and to receive the
proceeds of said sale. A purchaser’s obligation is only to deliver the sales
price to the Deed of Trust Trustee, and no purchaser will be responsible for the
proper application of the sales proceeds. The proceeds of any sale held by Deed
of Trust Trustee or any receiver or public officer in foreclosure of the liens
evidenced hereby shall be applied pursuant to Section 17 of the Facilities Lease
and Section 17 of the Ground Lease.


-26-




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has executed this Deed of Trust on the date of the
acknowledgement set forth below, to be effective as of the Effective Date.
 
GRANTOR:
 
JEFFERSON RAILPORT TERMINAL II LLC, a Delaware limited liability company


By: /s/ Alfred Salazar 
Print Name: Alfred Salazar 
Title: Authorized Signatory
 
 
 
 



STATE OF TEXAS


COUNTY OF HARRIS


The foregoing instrument was acknowledged before me by Alfred Salazar, the
Authorized Signatory of JEFFERSON RAILPORT TERMINAL II LLC, a Delaware limited
liability company, this the 3rd day of March, 2016.


/s/Donna Bruney        
(Seal)                    Notary Public – State of Texas



Signature Page

